Order entered December 2, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-21-00891-CV

                 IN RE MEGATEL HOMES III, LLC, Relator

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                      Trial Court Cause No. 380-02960

                                    ORDER
                   Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We LIFT the stay issued by this Court’s November 3, 2021

order. We also DENY as moot real parties in interest’s emergency motion to

reconsider the stay.


                                           /s/   CRAIG SMITH
                                                 JUSTICE